 Case 3:18-cr-30172-NJR Document 46 Filed 02/14/20 Page 1 of 3 Page ID #114




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )      Case No. 3:18 CR 30172 NJR
               vs.                           )
                                             )
JACE A. FAUGNO,                              )
                                             )
                              Defendant.     )


               DEFENDANT’S MOTION TO CONTINUE SENTENCING

       COMES NOW Defendant Jace Faugno, by and through his attorney, Mark A. Hammer

(“counsel”), and respectfully requests a continuance of his sentencing currently scheduled for

February 25, 2020 at 10:30 to March 30, 2020 at 1:30 pm. This motion is made on the following

grounds:

   1) During the lengthy duration of Defendant’s pretrial release, he was required to attend

       Professional Psychotherapy Services (“PPS”) for issue-specific counseling. Counsel has

       learned from PPS that, pursuant to its contract with Pretrial Services, information

       concerning client’s participation, commitment to counseling and amenability to treatment

       is not typically released at the request of either party. Counsel and AUSA Christopher

       Hoell are currently communicating with Pretrial Services concerning this restriction and

       whether there is some way to release these documents for consideration by the Court

       without a separate Court order.

   2) Once the PPS records are hopefully received, Counsel requires additional time to submit

       Defendant’s sentencing memorandum to the Court addressing Defendant’s counseling

       efforts and other information relevant to the Court’s consideration under 18 USC
Case 3:18-cr-30172-NJR Document 46 Filed 02/14/20 Page 2 of 3 Page ID #115




    §3553(a). Counsel is also still considering whether to file objections to the final

    Presentence Investigation Report and requires additional time for that purpose.

 3) Counsel has spoken to AUSA Hoell who has no objection to the proposed continuance.

    After comparing conflicts in their respective schedules, and in consideration of the

 Court’s schedule, the parties are asking that the case be continued to March 30, 2020 at 1:30

 pm.

                                              Respectfully submitted,

                                              /s/ Mark A. Hammer

                                              Mark A. Hammer, MO Bar #61542
                                              The Hammer Law Firm, LLC
                                              100 Chesterfield Business Pkwy, Ste 200
                                              Chesterfield, MO 63005
                                              314-651-9311




                                              2
 Case 3:18-cr-30172-NJR Document 46 Filed 02/14/20 Page 3 of 3 Page ID #116




                                CERTIFICATE OF SERVICE

       I certify that, on February 14, 2020, a copy of this document was electronically filed with

the Clerk of Court, and served on all counsel of record, by the CM-ECF system.



                                                /s/ Mark A. Hammer




                                                3
